Citation Nr: 0209008	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  96-04 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of an avulsion fracture of the right hip.

2.  Entitlement to an initial compensable evaluation for 
tendonitis of the right shoulder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION
 
The veteran served on active duty from January 1970 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Appeal) on appeal from two rating decisions, one dated in 
August 1995 and the other in August 1996, from the Department 
of Veterans Affairs (VA) regional office (RO) in 
Philadelphia, Pennsylvania.  The matter was initially before 
the Board in February 1999.  At that time, the Board remanded 
the appeal to the RO for further evidentiary development.  A 
thorough review of the file demonstrates that the requested 
development has been accomplished.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issues in this case have been rephrased to 
reflect that the veteran is appealing the initial evaluation 
assigned for his service-connected residuals of an avulsion 
fracture of the right hip and his service-connected 
tendonitis of the right shoulder.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3. The veteran's service-connected connected residuals of an 
avulsion fracture of the right hip are currently productive 
of very slight impairment of that hip, as manifested by 
tenderness with objective confirmation and subjective 
impairment in running long distances and a bony protrusion 
over the right trochanter area which does not result in more 
than slight impairment.

4.  The veteran's service-connected tendonitis of the right 
shoulder disability is currently productive of very slight 
impairment of that shoulder, as manifested by tenderness with 
objective confirmation and subjective impairment in holding a 
shotgun, performing more than 50 push-ups, doing sit-ups, and 
bench lifting more than 140 pounds.


CONCLUSIONS OF LAW

1. The schedular criteria for an initial compensable 
evaluation for residuals of an avulsion fracture of the right 
hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252 (2001).

2.  The schedular criteria for an initial compensable 
evaluation for tendonitis of the right shoulder disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.10, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5024 and 5201 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The October 1995 statement of the case (SOC), the February 
1997 SOC, and the supplemental SOCs that followed advise the 
veteran of the rating criteria used to evaluate whether he is 
entitled to an initial compensable evaluation for his 
service-connected residuals of an avulsion fracture of the 
right hip and his service-connected tendonitis of the right 
shoulder and explain the particulars of why the evidence 
fails to support higher ratings.  The veteran has had the 
opportunity to submit evidence and argument in support of his 
claim.  The veteran was afforded three VA examinations.  
Following the Board remand, the RO made three written 
requests for treatment records since December 1997.  Although 
the veteran responded by letter twice, he did not indicate 
the existence of any additional treatment records.  The 
veteran has not indicated the existence of any outstanding 
Federal government record or any other records that could 
substantiate his claim. Since the RO has secured a complete 
record, the requirement under the VCAA that the RO advise the 
veteran of how responsibilities in developing the record are 
divided is moot. 

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied;  if the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2001).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2001).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The service-connected residuals of an avulsion fracture of 
the right hip were evaluated under the 38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2001) (thigh, limitation of flexion 
of).  Under Diagnostic Code 5252, when flexion is limited to 
45 degrees, a 10 percent evaluation is warranted.  Flexion, 
when limited to 30 degrees, warrants a 20 percent evaluation.  
A 30 percent evaluation is appropriate when flexion is 
limited to 20 degrees and a 40 percent evaluation is for 
application when flexion is limited to 10 degrees.

The veteran's service-connected tendonitis of the right 
shoulder is currently evaluated by analogy under 38 C.F.R. § 
4.71a, Diagnostic Code 5024 (2001) (tenosynovitis).  
Diagnostic code 5024 will be rated on limitation of motion of 
the affected part, in this case, the right shoulder, under 
Diagnostic Code 5201.

Under Diagnostic Code 5201, limitation of arm motion, a 
minimum compensable rating of 20 percent is assigned for the 
dominant arm when motion is limited at shoulder level.  See 
38 C.F.R. § 4.31 (where the Schedule does not provide a zero 
percent rating, a zero percent shall be assigned if the 
requirements for a compensable rating are not met).  A 30 
percent rating is warranted when dominant arm motion is 
limited to midway between the side and shoulder level.  
Finally, a maximum schedular rating of 40 percent is allowed 
for the dominant arm when motion is limited to 25 degrees 
from the side.  For the minor arm, a minimum rating of 20 
percent is warranted when limitation of motion is at shoulder 
level or midway between the side and shoulder level.  When 
minor arm motion is limited to 25 degrees from the side, a 30 
percent rating is allowed. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.


C. Factual Background

Historically, the veteran filed an application for service 
connection for right hip injury and periodic right shoulder 
pain in March 1995.  The veteran was granted service 
connection for right shoulder condition and assigned a 
noncompensable evaluation by rating decision dated in August 
1995.  The veteran was granted service connection for 
residuals, avulsion fracture, right hip by rating decision 
dated in August 1996; the residuals were evaluated as 
noncompensable. 

There was no record of post-service complaints and treatment 
of the right shoulder or right hip.

The veteran underwent a VA compensation and pension (C&P) 
examination in April 1995.  He reported numerous injuries 
dating back 22 years as a result of parachute jumping in the 
Army, including injury to his right shoulder and a fracture 
of his right hip.  He stated that when his right hip was 
fractured in 1988 or 1989, surgery was not advised.  The 
veteran indicated that because he has maintained a continuous 
exercise program, he is able to endure chronic pain 
throughout his body, including his joints, but he does have 
mild limitation or low endurance in running and heavy weight 
lifting.  Otherwise, he asserts, he can engage in most 
activities.  He denied use of any medications.

Physical examination of the veteran's shoulders showed no 
irregularities in the right shoulder.  Range of motion of 
both shoulders was as follows:  forward flexion- zero to 180 
degrees, abduction movement- zero to 180 degrees, external 
rotation- zero to 90 degrees, and internal rotation- zero to 
70 degrees.  X-rays of the shoulders were interpreted to show 
no significant abnormality.  No diagnosis was offered for the 
right shoulder.

Examination of the hips revealed a slight bony protrusion 
over the right trochanter area with localized tenderness; no 
inflammatory sign was noted.  There was no apparent pelvic 
tilting or any leg length discrepancy.  Range of motion 
studies showed painless active range of motion with zero to 
100 degrees in forward flexion on the right, as compared to 
zero to 90 degrees on the left.  Abduction was zero to 35 
degrees bilaterally.  Farber's sign was mildly positive on 
the right side and negative on the left.  X-rays of the hips 
were interpreted to show no significant abnormality.  The 
diagnostic assessment of the right hip was residuals from 
history of traumatic fracture of the right hip and chronic 
strain injury of both hip joints.  

The veteran underwent a VA fee basis examination in December 
1997. The veteran complained of recurrent, intermittent, pain 
in the right hip, sometimes affected by the weather.  He 
described it as a "jagged type" pain.  The veteran had 
difficulty quantifying the frequency of symptoms, but he 
indicated that he has pain from as much as twice a week to as 
little as once every three weeks.  Each episode of pain lasts 
for about an hour or so and then resolves on its own.  The 
veteran reported that he takes an aspirin occasionally for 
pain relief.  He is able to walk and perform all activities 
of daily living without difficulty.  He continues to exercise 
regularly and stated that his ongoing activity helps to 
control his pain.  He has modified the way in which he does 
sit-ups because of his hip pain and is unable to run more 
than 2-3 miles without pain.  The veteran denied swelling, 
heat, or redness of the right hip. With respect to his right 
shoulder, the veteran indicated that he has had to decrease 
the number of push-ups he does because of his right shoulder 
pain.   He cannot do more than 50 sit-ups without 
experiencing pain.  He also reported that due to right 
shoulder pain the amount of weight that he can bench left has 
also decreased from a pre-injury weight of 225 pounds to 140 
pounds after his injury.  The veteran noted numerous 
situations where his right shoulder pain was aggravated, such 
as, when using a shotgun, while doing sit-ups in a "poor 
position," and when insufficiently warmed up.  He described 
the pain as throbbing over the anterior aspect of the right 
shoulder.  He did not note any weakness or numbness in his 
hands.

On examination, the right shoulder was normal to inspection 
with no redness, warmth or swelling.  There was no apparent 
bony deformity.  There was some tenderness over the anterior 
aspect of the right shoulder.  Range of motion in the both 
shoulders was as follows: forward flexion- zero to 190 
degrees, abduction- zero to 180 degrees, external rotation- 
zero to 90 degrees, and  internal rotation from zero to 90 
degrees.  Strength was 5/5 for all muscle groups of the right 
shoulder.  Sensation was normal to pinwheel in the upper 
extremities.  DTR (deep tendon reflexes) were 2+ and 
symmetrical in the upper extremities.  Handgrip was 60 
kilograms bilaterally.  The examiner noted that the veteran 
was ambidextrous.  X-rays of the right shoulder were 
interpreted to show no bony or joint abnormalities.  The 
pertinent diagnostic impression was tendonitis of the right 
shoulder.

Examination of the right hip showed mild tenderness over the 
right greater trochanter.  There was no redness or warmth.  
Range of motion of both hips was as follows: flexion- zero to 
125 degrees, extension- zero to 30 degrees, adduction- zero 
to 25 degrees, abduction- zero to 45 degrees, external 
rotation was from zero to 60 degrees, and internal rotation 
was from zero to 40 degrees. The hip was stable with no 
apparent pelvic tilting. The veteran was able to hop on 
either foot, walk on his heels and toes, and squat to 80 
degrees with full recovery. His gait was observed to be 
normal. X-rays of the right hip were interpreted to show no 
acute bony injuries or dislocations. The pertinent diagnostic 
impression was history of avulsion fracture of the right hip.

The veteran underwent a VA examination in December 2000.  The 
examining physician noted initially that he had reviewed all 
pertinent medical records in the claims folder.  The medical 
history indicates the veteran spent 18 years in jumping 
status while he was in the Army from January 1970 to February 
1995.  The veteran reported that after multiple jumps, he 
developed right shoulder pain with spasms in 1975.   He began 
having right hip pain about 1988 or 1989.  He stated that he 
sustained fracture of the greater tuberosity of the right 
femur and was seen in the clinic, but was not advised to have 
surgery.  The veteran reported that ever since the fracture, 
he has had right hip pain on and off.  According to the 
veteran, the pain is relieved by medication on occasion.  The 
veteran's current complaints were right shoulder pain with 
prolonged use and right hip pain with prolonged weight 
bearing and distance ambulation.  He reported that his joint 
pain recurs with cold, damp weather.  

Physical examination of the right shoulder revealed normal 
muscle development.  There was mild tenderness on the 
anterior shoulder below the acromioclavicular joint.  No 
swelling was observed.   Active range of motion of the 
shoulder was within normal limits with shoulder flexion from 
zero to 180 degrees.  Shoulder abduction was zero to 175 
degrees.  External rotation was from zero to 90 degrees and 
internal rotation was from zero to 40 degrees.  Strength in 
the right shoulder was normal in the biceps, triceps, and 
brachioradialis, at +1 to +2, equal to the left side.  
Sensory exam was normal.  X-ray of the right shoulder was 
interpreted to be normal.  The diagnostic impression was 
right shoulder tendinitis.

Physical examination of the right hip revealed an apparent 
mild bony protrusion at the right trochanter.  There was no 
sciatic notch tenderness or tenderness above the mediofemoral 
joint.  Active range of motion of the right hip was painless.  
Hip flexion was from zero to 120 degrees.  Hip extension was 
from zero to 30 degrees.  Hip adduction was from zero to 30 
degrees and hip abduction was from zero to 45 degrees.  
External rotation was from zero to 60 degrees and internal 
rotation was from zero to 35 degrees.  Muscle strength in the 
right hip was evaluated as good plus.  There was no pain on 
extreme internal and external rotation.  The veteran 
ambulated with a normal gait with no apparent pain, fatigue, 
or incoordination.  
X-rays of the right hip were interpreted to show a bony 
island within the proximal femur, but no acute fracture and 
no significant degenerative change.  The diagnostic 
impression was chronic right hip strain.

II.  Analysis

A review of the record indicates that the veteran's service 
connected residuals of an avulsion fracture of the right hip 
and his service-connected tendonitis of the right shoulder 
disabilities have both been appropriately evaluated as 
noncompensable.

First, the residuals of an avulsion fracture of the right hip 
were evaluated as noncompensable under Diagnostic Code 5252 
(thigh, limitation of flexion of).  The veteran showed mild 
limitation of motion during his April 1995, but full range of 
motion when he was examined in December 1997 and very 
slightly less than full range of motion in December 2000.  
See 38 C.F.R. § 4.71a, Plate II.  Consideration was given 
under 38 C.F.R. § 4.71a, Diagnostic Code 5253 (thigh 
impairment) because the veteran showed slight limitation of 
motion in abduction in April 1995.  However, the evaluation 
was noncompensable because abduction must be limited to 10 
degrees to be compensable.  Records failed to show a 
compensable limitation of motion in extension of the right 
hip under 38 C.F.R. § 4.71a, Diagnostic Code 5251.  
Diagnostic Code 5255 (Femur, impairment of) was not used 
because interpretations of X-rays did not show a fracture of 
the shaft, anatomical neck, surgical neck, or a malunion of 
the femur.  X-rays were not interpreted to show any 
degenerative changes in the right hip, therefore, the veteran 
is not entitled to a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 (2001) (Arthritis).

Subjective complaints regarding the right hip have been 
limited to recurrent, intermittent, pain in the right hip, 
sometimes affected by the weather.  No weakness, swelling, 
extraordinary movement, fatigue, or incoordination was found 
upon examination, nor does the veteran complain of such 
impairment.  A slight or mild bony protrusion over the right 
trochanter area was found upon examination, as well as  
localized tenderness in that area.  However, there is no 
indication that the protrusion caused significant impairment.  
The Board finds that the veteran's functional impairment of 
the right hip is so slight that it fails to increase his 
residuals of an avulsion fracture of the right hip to a 
compensable level.  Accordingly, the Board finds that the 
veteran's residuals of an avulsion fracture of the right hip 
are appropriately evaluated as noncompensable under 
Diagnostic Code 5252.

Further review of the record shows that the veteran's 
tendonitis of the right shoulder disability was appropriately 
evaluated under Diagnostic Code 5024 as noncompensable.  The 
veteran showed no limitation of motion in flexion or in 
shoulder abduction.  Under Diagnostic Code 5201, forward 
elevating motion must be restricted to no higher than 
shoulder level to warrant the lowest compensable rating of 20 
percent.  The veteran was able to lift his right arm to no 
less than 175 degrees, which is approximately 85 degrees 
above shoulder level.  The veteran had subjective complaints 
of shoulder pain and fatigue.  These symptoms manifested 
themselves in the veteran's altering of his exercise routine 
by decreasing the number of push-ups.  He also reported that 
due to right shoulder pain the amount of weight that he can 
bench lift has also decreased from a pre-injury weight of 225 
pounds to 140 pounds after his injury.  The veteran continues 
to engage in a vigorous exercise routine, albeit less 
strenuous than he has done at times in the past.   While the 
veteran noted some difficulty with holding a shotgun, he did 
not indicate any interference with more common activities of 
daily living, e.g. driving, dressing, yard work, 
housecleaning.  The veteran did not disclose any interference 
with employment.  Upon examination, the only functional 
impairment was mild tenderness in the anterior aspect of the 
right shoulder.  No weakness, swelling, extraordinary 
movement, fatigue, or incoordination was noted upon 
examination.  Schedular disability ratings are based on the 
average impairment in earning capacity resulting from 
service-connected diseases and injuries.  Under this 
criterion, the veteran shows only a very slight impairment of 
his right shoulder.  Accordingly, the Board finds that the 
veteran's service connected tendonitis of the right shoulder 
warrants no higher than a noncompensable rating under 
Diagnostic Code 5024.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service connected residuals of 
an avulsion fracture of the right hip and his service-
connected tendonitis of the right shoulder during the appeal 
period that would sustain a higher rating for any time frame.  
Accordingly, the Board does not find evidence that the 
veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.

Finally, the Board concludes that the evidence of record does 
not reveal that the veteran's residuals of an avulsion 
fracture of the right hip and his service-connected 
tendonitis of the right shoulder cause him unusual or 
exceptional hardship so as to warrant application of 
38 C.F.R. § 3.321(b)(1) (2000).  The veteran is not shown to 
have required frequent periods of hospitalization.  The 
evidence of record does not show that difficulty at work due 
to right shoulder or right hip symptoms, causes the veteran 
exceptional hardship in an employment setting.  The rating of 
disabilities is based on average impairment of earning 
capacity in a civil occupation.  38 U.S.C.A. § 1155.  The 
basis for an assignment of a disability rating, therefore, is 
the interference with average civil employment.  In cases 
such as this, where there is no evidence of an exceptional or 
unusual situation, application of the provisions of 38 C.F.R. 
§ 3.321(b)(1) in lieu of the regular rating criteria is 
deemed inappropriate.


ORDER


Entitlement to an initial compensable evaluation for 
residuals of an avulsion fracture of the right hip, is 
denied.

Entitlement to an initial compensable evaluation for 
tendonitis of the right shoulder is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

